Citation Nr: 1131273	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from September 1951 to November 1954, and from February 1955 to April 1970.    

This appeal arises from rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In September 2007, the RO denied the Veteran's claim for service connection for hearing loss.  In June 2009, the RO denied the Veteran's claim for service connection for hypertension, and diabetes mellitus.  

In April 2011, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

During his April 2011 hearing, the Veteran stated that he desired to withdraw his appeal on the issue of entitlement to service connection for shortness of breath.  Accordingly, this issue is no longer before the Board.  See 38 C.F.R. § 20.204(b) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is shown to had duty or visitation in the Republic of Vietnam; he is shown to have been diagnosed with diabetes mellitus, type 2.

2.  The Veteran does not have hypertension, or hearing loss, that is related to his service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to be related to the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  Hypertension, and hearing loss, were not caused or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection for diabetes mellitus, hypertension, and hearing loss, with the claims for diabetes mellitus and hypertension to include as due to exposure to Agent Orange.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, and hypertension, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2010).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders. As none of these changes are relevant to the issue on appeal, no further development is required.  Bernard v. Brown, 4 Vet. App. 384 (1993). The Board further notes that a stay on claims based on exposure to Agent Orange was initially imposed after these changes, but that it has been lifted.  See Chairman's Memorandum, No. 01-10-37 (November 1, 2010).  

The Veteran's discharge (DD Form 214) indicates that his awards include the Vietnam Service Medal.  

With regard to service in the Republic of Vietnam, and the applicability of the presumptions for exposure to Agent Orange, the Veteran's receipt of the Vietnam Service Medal is insufficient to show that he had duty or visitation in the Republic of Vietnam.  Nevertheless, the Board finds that the Veteran is shown to have had duty or visitation in the Republic of Vietnam.  Briefly stated, his personnel file shows that he served aboard the U.S.S. Holder between November 1964 and October 1966.  According to VA source materials ("Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents"), the U.S.S. Holder is characterized as a "ship operating temporarily on Vietnam's inland waterways or docking to the shore," the U.S.S. Holder is stated to have operated on the Vung Ganh Rai river, and the Saigon River, on August 5, 1966.  

The Veteran is shown to have been aboard the U.S.S. Holder for one day, August 5, 1966, when it operated in the inland waters of Vietnam.  The applicable regulations do not require that any specific amount of time be spent on the inland waters of the Republic of Vietnam in order to establish  "duty or visitation," or for the presumptions for exposure to Agent Orange to apply.  Therefore, duty or visitation in the Republic of Vietnam is established.  

For all claims, the Board notes that there is no private medical evidence that is dated between the Veteran's first and second periods of active duty, and that the Veteran's October 1954 separation examination report (from his first period of active duty), and his February 1955 entrance examination report (for his second period of active duty) do not contain any relevant complaints, findings or diagnoses.  

A.  Diabetes Mellitus

The post-service VA and non-VA medical reports show that the Veteran has diabetes mellitus, type 2.  As duty or visitation in the Republic of Vietnam has been established, supra, and as the Veteran is shown to have diabetes mellitus, type 2, presumptive service connection for diabetes mellitus type 2, based on exposure to Agent Orange is therefore warranted.  38 C.F.R. §§ 3.307, 3.309.  

B.  Hypertension  

The Veteran's service treatment reports do not show any relevant treatment. 
The Veteran's separation examination report, from his second period of active duty, dated in March 1970, shows that his heart was clinically evaluated as normal, and that his blood pressure was 110/78.  

As for the post-service medical evidence, it consists of a June 1974 service examination report (apparently undertaken in association with reserve duty), and VA and non-VA medical reports, dated between 1998 and 2009.  
 
The June 1974 service examination report shows that the Veteran's heart was clinically evaluated as normal, and that his blood pressure was 120/78.  In an associated "report of medical history," he denied having " high or low blood pressure."

As for the other post-service medical evidence, a private treatment report, dated in July 1998, contains an assessment of stable benign hypertension, and notes the use of Prinivil.  A VA progress note, dated in August 2001, contains a diagnosis of hypertension.  A number of VA and no-VA reports dated thereafter note hypertension; private reports dated in May, August and September of 2005 note a "strong family history" of hypertension, and that the Veteran has dyslipidemia.  

The Board finds that the claim must be denied.  The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's May 1970 separation examination report does not note the presence of hypertension.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, the earliest medical evidence of hypertension is dated no earlier than 1998.  This is about 28 years after separation from service, and this period without treatment is evidence that there has not been a continuity of symptoms, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent evidence of a nexus between hypertension and the Veteran's service.  See 38 C.F.R. § 3.303(d).  There is no competent evidence to show that hypertension was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran is shown to have duty or visitation in Vietnam, and is therefore presumed to have been exposed to Agent Orange, there is no competent evidence to show that a chronic disability manifested by hypertension was caused by such exposure, Combee, and hypertension is not a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The very long time between service in Vietnam and the current problem at issue clearly indicates no connection, beyond the fact that such disorder has not been found to be connected with exposure to herbicides.  Finally, the Board points out that to the extent that the Board has granted service connection for diabetes mellitus in this decision, there is no competent evidence to show that hypertension was caused or aggravated by diabetes mellitus.  See 38 C.F.R. § 3.310.  

B.  Hearing Loss

The Veteran asserts that he has hearing loss due to prolonged noise exposure during service.  Specifically, he has testified that he was exposed to a great deal of naval gunfire, to include .50-caliber machine guns and five-inch cannons. 

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).  

The Veteran's service treatment reports show any relevant complaints, treatment or diagnoses.  The Veteran's separation examination report, dated in March 1970, shows that his ears and drums were clinically evaluated as normal, and it includes audiometric test results which do not show that the Veteran had hearing loss as defined at 38 C.F.R. § 3.385.  

A June 1974 service examination report (apparently undertaken in association with reserve duty),  shows that the Veteran did not have hearing loss as defined at 38 C.F.R. § 3.385.  An accompanying "report of medical history" shows that the Veteran indicated that he did not know if he had hearing loss.  

The non-service, post-active duty medical evidence consists of VA and non-VA medical reports, dated between 1998 and 2009.  This evidence includes a private treatment report, dated in November 1998, which shows that the Veteran complained of hearing loss.  The assessment was hearing loss.  

VA progress notes show complaints of difficulty hearing in September 2000 and September 2004.  A February 2003 VA examination report shows that the Veteran reported that he worked part-time as a trucker.  A February 2005 VA progress note shows that the Veteran reported noise exposure in the military and in civilian life without the use of hearing protection.  Audiometric testing revealed sloping to mild hearing loss at 250 Hz and at 4,000 Hz and above.  The report notes that he did not meet the criteria for hearing aids.  VA progress notes, dated in 2008, show treatment for hearing loss.  These reports indicate that he was fitted with hearing aids.  

A VA audiometric examination report, dated in December 2009, shows that the examiner, an audiologist, stated that the Veteran's C-file had been reviewed.  The examiner summarized the relevant service treatment reports and post-service medical evidence.  Audiometric test results were interpreted to show sensorineural hearing loss bilaterally.  These results show that the Veteran has bilateral hearing loss as defined at 38 C.F.R. § 3.385.  The examiner concluded, "Since all the Veteran's audiograms from 1955 to 1974 show normal hearing sensitivity for both ears, his audiogram from 9 February 2005 shows no hearing aids were indicated, and his audiology note from 17 December notes a change (asymmetry) in his hearing and recommends ENT (ear, nose, and throat) referral to rule out retrocochlear involvement, it is less than 50% likely that the Veteran's current hearing loss is the result of in-service noise exposure."  

The Board has determined that the claim must be denied.  There is no evidence to show any relevant treatment during service.  The Veteran was not noted to have hearing loss in his March 1970 separation examination report.  He denied a history of hearing loss in the associated report of medical history.  In addition, the earliest medical evidence of hearing loss is dated in 1998.  This is approximately 28 years after separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent evidence to show that the Veteran has hearing loss that is related to his service.  The only competent opinion is found in the December 2009 VA examination report, and this opinion weighs against the claim.  The December 2009 opinion shows that the audiologist stated that she had reviewed the Veteran's records, and her conclusion is accompanied by a sufficient rationale in which she ruled out a nexus between the Veteran's hearing loss and his service based on his service treatment reports, and post-service evidence of asymmetry in his hearing, as well as evidence of retrocochlear involvement.  See Nieves-Rodriguez, 22 Vet. App. at 304; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In this regard, the Veteran has reported a post-service history of noise exposure without the use of hearing protection.  Finally, there is no competent evidence to show that sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board notes that the Veteran's representative has submitted a medical article which states inter alia that "overexposure to intense sound can cause temporary or permanent hearing loss," that normal threshold sensitivity can mask ongoing and dramatic neural degeneration in noise-exposed ears, and, in essence, that it is incorrect to assume that reversible threshold shifts are associated with benign levels of exposure.  However, this article is so general in nature, and so nonspecific to the appellant's case, that the Board affords it little probative weight.  This article therefore does not provide a sufficient basis to find that there is a causal relationship between the Veteran's service and his hearing loss.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

C.  Conclusion

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The issues on appeal are based on the contentions that hypertension, and hearing loss, were caused by service that ended in April 1970, about 41 years ago.  The Veteran has not specifically stated that he began having any relevant symptoms during service.  His statements are competent evidence to show that he experienced high blood pressure and hearing loss symptoms at some point in time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's oral and written testimony is insufficiently probative to warrant a grant of either of the claims.  Laypersons do not have the requisite skill, knowledge, or training, to be competent to provide a diagnosis of hypertension or hearing loss, or to state whether either of these conditions were caused by the Veteran's service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment records do not show any relevant treatment, the post-service medical records do not show any relevant treatment prior to 1998, and the medical evidence has been discussed.  There is no competent and probative evidence to show that the Veteran has either of the claimed disorders that are related to his service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service.  

In summary, the evidence does not show that the Veteran has hypertension, or hearing loss, that are related to his service, and the Board finds that the preponderance of the evidence is against the claims, and that the claim must be denied.  

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August 2006 and May 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2010), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has also obtained the Veteran's service treatment reports, and his VA and non-VA medical records.  With regard to the claim for hearing loss, the Veteran has been afforded an examination, and an etiological opinion has been obtained.  

With regard to the claim for hypertension, the Veteran has not been afforded an examination and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In this case, the service treatment reports do not show any relevant treatment.  There is no competent evidence to show that the Veteran has hypertension due to his service, and the earliest evidence of hypertension is dated in 1998, which is about 28 years after separation from service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced
by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  








ORDER

Service connection for diabetes mellitus is granted.

Service connection for hypertension, and hearing loss, is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


